MEMORANDUM **
Krista Regina Jap and her husband, natives and citizens of Indonesia, petition for review of the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s decision denying her application for withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Sael v. Ashcroft, 386 F.3d 922, 924 (9th Cir.2004), and we deny the petition for review.
Substantial evidence supports the agency’s conclusion that Jap did not establish eligibility for withholding of removal because the harassment and mistreatment Jap suffered did not rise to the level of past persecution, Nagoulko v. INS, 333 F.3d 1012, 1016-18 (9th Cir. 2003). Assuming, without deciding, that the disfavored group analysis set forth in Sael applies in the context of withholding of removal, substantial evidence supports the agency’s determination that Jap failed to demonstrate that it was more likely than not she will be persecuted on account of a protected ground if she returned to Indonesia. See Hoxha v. Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir.2003).
Jap’s request for oral argument is denied.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.